Name: Council Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste
 Type: Regulation
 Subject Matter: trade;  deterioration of the environment;  trade policy;  environmental policy;  cooperation policy;  international trade
 Date Published: nan

 Avis juridique important|31999R1420Council Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste Official Journal L 166 , 01/07/1999 P. 0006 - 0028COUNCIL REGULATION (EC) No 1420/1999of 29 April 1999establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of wasteTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130s(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 189c of the Treaty(3),(1) Whereas Article 1(3)(a) of Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(4) excludes from the scope of application of that Regulation shipments of waste destined for recovery only and listed in Annex II thereto, except as provided for in, inter alia, Article 17(1), (2) and (3);(2) Whereas, in accordance with Article 17(1) of Regulation (EEC) No 259/93, the Commission has notified to every country to which the OECD Council Decision of 30 March 1992 on the control of transfrontier movements of waste destined for recovery operation does not apply the list of waste set out in Annex II to the said Regulation and has requested confirmation that such waste is not subject to control in the country of destination, or has asked that such countries indicate whether such waste should be subject to the control procedures which apply to waste listed in Annex III or IV to the said Regulation or to the procedure laid down in Article 15 thereof;(3) Whereas certain countries have indicated that such waste should be subject to one or other of those control procedures and the Commission on 20 July 1994, pursuant to the provisions of Article 17(3) of the said Regulation adopted Decision 94/575/EC(5) to determine the appropriate control procedures;(4) Whereas the second subparagraph of Article 17(1) of Regulation (EEC) No 259/93 provides that if such confirmation is not received, the Commission is to make appropriate proposals to the Council; whereas it is therefore necessary to establish, on a Community-wide basis, a system to regulate trade in such waste from the Community by establishing the appropriate common rules and procedures relating to exports thereof;(5) Whereas, in the case of countries which have replied that they do not wish to receive some or all types of waste listed in Annex II to the said Regulation, their will must be respected and therefore those types of waste cannot be exported to those countries;(6) Whereas, in the case of countries which have not replied, silence cannot be taken as implying consent and therefore it is appropriate to adopt a similar regulatory framework in order to enable such countries to evaluate such shipments on a case-by-case basis;(7) Whereas, in the case of countries which have replied that they do not wish to receive some or all types of waste listed in Annex II or have not replied, the possibility exists that they will change their position, or will reply in the future, and a mechanism must, therefore, exist within a comitology procedure, to change this Regulation;(8) Whereas the Commission will, as soon as possible and at the latest before 1 July 1998, review and amend Annex V to Regulation (EEC) No 259/93 taking into full consideration those wastes featuring on the list of wastes adopted in accordance with Article 1(4) of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste(6), and any list of wastes characterised as hazardous for the purposes of the Basel Convention, and will adapt Regulation (EEC) No 259/93 accordingly;(9) Whereas the Commission should provide information to countries covered by this Regulation on changes to Annexes A and B on a regular basis;(10) Whereas with regard to shipments to ACP countries, Article 39 of the Fourth ACP-EC Convention prohibits exports of all waste listed in Annexes I and II of the Basel Convention; whereas, furthermore, certain items of such waste can be found in Annex II to Regulation (EEC) No 259/93; whereas, in these circumstances and in order to respect the Community's international obligations shipments of such items to ACP countries have to be prohibited;(11) Whereas it must be made clear that such items are excluded from the scope of this Regulation;(12) Whereas the arrangements covered by this Regulation should be subject to periodic review by the Commission,HAS ADOPTED THIS REGULATION:Article 1The export of waste listed in Annex II to Regulation (EEC) No 259/93 and mentioned in Annex A to this Regulation to countries listed in said Annex A shall be prohibited.Article 2The control procedure laid down in Article 15 of Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex B to this Regulation with respect to those categories of waste destined for recovery only and listed in Annex II to Regulation (EEC) No 259/93.Article 31. Upon request by the country of destination the control procedure applicable to that country under this Regulation shall be amended in accordance with this Article.2. The Commission shall determine, in accordance with the procedure laid down in Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(7), and in cooperation with the country concerned, which of the control procedures shall apply, that is to say:(i) the procedure applicable to wastes listed in Annex III or Annex IV to Regulation (EEC) No 259/93, or(ii) the procedure laid down in Article 15 of Regulation (EEC) No 259/93, or(iii) none of the procedures referred to in paragraphs (i) and (ii) above.3. The Commission shall inform the Member States of the change of position of a country of destination within 21 days of receipt of the request from that country and shall submit its proposed determination to the Committee established under said Article 18 of Directive 75/442/EEC as soon as possible within three months of receipt of the request.4. Furthermore, where there is any other exceptional change of circumstances, for example, war, natural disaster or a trade embargo decided by the United Nations, which would affect the control procedure applicable under this Regulation, this control procedure may be amended. The Commission may determine, after consultation with the country of destination, as appropriate, and in accordance with the procedure laid down in Article 18 of Directive 75/442/EEC, which of the procedures referred to in paragraph 2 of this Article shall apply.5. The Commission shall, in accordance with the procedure laid down in Article 18 of Directive 75/442/EEC, regularly review Annexes A and B of this Regulation, in order to bring them into line with the amendments made to the Annexes to Regulation (EEC) No 259/93.Article 4The control procedures established by this Regulation shall be subject to periodic review by the Commission and for the first time no later than nine months following its publication in the Official Journal, taking into account the experience gained. If the results of the review lead to the conclusion that it would be appropriate, the Commission may, without prejudice to the provisions of Article 3, make new proposals to the Council.Article 5The Commission, in accordance with the procedure laid down in Article 18 of Directive 75/442/EEC, shall, as soon as possible, review and amend this Regulation in order to bring it into line with Regulation (EEC) No 259/93.Article 6This Regulation shall enter into force on the 90th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 214, 10.7.1998, p. 74.(2) Opinion delivered on 29 April 1998 (OJ C 169, 16.6.1999).(3) Opinion of the European Parliament of 17 July 1997 (OJ C 286, 22.9.1997, p. 23), Council common position of 4 June 1998 (OJ C 333, 30.10.1998, p. 1 ) and Decision of the European Parliament of 9 February 1999 (OJ C 250, 28.5.1999).(4) OJ L 30, 6.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 120/97 (OJ L 22, 24.1.1997, p.14).(5) OJ L 220, 25.8.1994, p. 15.(6) OJ L 377, 31.12.11, p. 20. Directive amended by Directive 94/31/EC (OJ L 168, 2.7.1994, p. 28).(7) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).ANNEX ACountries and territories which have indicated to the Commission that they do not wish to receive shipments for recovery of certain types of waste listed in Annex II to Council Regulation (EEC) No 259/93ALBANIAAll types except:1. In Section GA ("Metal and metal-alloy wastes in metallic, no-dispersible form"):(a) the following ferrous waste and scrap of iron and steel:>TABLE>(b) the following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. All types included in section GB ("Metal bearing wastes arising from melting, smelting and refining of metals"):3. All types included in section GE ("Glass waste in non-dispersible form").4. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials"):>TABLE>5. All types in section GI ("Paper, paperboard and paper product wastes").6. In section GJ ("Textile wastes"):>TABLE>ANDORRAAll typesANTIGUA and BARBUDAAll typesARUBAAll typesBAHAMASAll typesBARBADOSAll typesBELIZEAll typesBHUTANAll typesBOLIVIAAll typesBOTSWANAAll typesBRAZILAll types except:1. In Section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form"):(a) the following ferrous waste and scrap of iron and steel:>TABLE>(b) the following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals"):>TABLE>3. In section GC ("Other wastes containing metals"[...]>TABLE>4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form").>TABLE>5. In section GG ("Other wastes containing principally inorganic constituents, which mas contain metals and organic materials")>TABLE>6. In section GH ("Solid plastic wastes"):>TABLE>7. In section GJ ("Textile wastes")>TABLE>8. In section GK ("Rubber wastes"):>TABLE>9. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials"):>TABLE>BULGARIAAll types except:1. In Section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form"):(a) The following waste and scrap of precious metals and their alloys:>TABLE>N.B.:Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams(b) The following ferrous waste and scrap of iron or steel:>TABLE>(c) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals"):>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GH ("Solid plastic wastes"):>TABLE>5. All types in section GI ("Paper, paperboard and paper product wastes").BURKINA FASOAll types except:All types in section GA ("Metal and metal-alloy wastes in metallic, non-disprsible(1) from")CAMEROONAll types except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispesible form")(a) The following waste and scrap of precious metals and their alloys:>TABLE>N.B.Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams(b) The following ferrous waste and scrap of iron or steel:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GE ("Glass waste in non-dispersible form")>TABLE>5. In section GF ("Ceramic wastes in non-dispersible form")>TABLE>6. In section GH ("Solid plastic wastes")>TABLE>7. All types in section GI ("Paper, paperboard and paper product wastes")8. In section GJ ("Textile wastes")>TABLE>9. In section GK ("Rubber wastes")>TABLE>10. All types in section GL ("RUntreatea cork and waad wastes")11. In section GM ("Woetes orisins from agro-food industries")>TABLE>CAPE VERDEAll typesCOLOMBIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(2) form"):All types of waste and scrap of non-ferrous metals and their alloys:[...]2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals"):>TABLE>3. In section GC ("Other wastes containing metals"):>TABLE>4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form"):>TABLE>5. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials"):>TABLE>6. In section GH ("Solid plastic wastes"):>TABLE>7. In section GJ ("Textile wastes"):>TABLE>8. In section GK ("Rubber wastes"):>TABLE>9. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials"):>TABLE>COMOROS, Federal Islamic republicAll types except:In section GJ ("Textile wastes"):>TABLE>COSTA RICAAll typesDOMINICAAll typesDOMINICAN REPUBLICAll typesDJIBOUTHAll typesEGYPTAll types except:1. All types in section GA ("Metal and metal-alloy wastes in metallic non-dispersible form").2. All types in section GI ("Paper, paperboard and paper product wastes").3. All types in section GJ ("Textile wastes").FIJIAll typesGAMBIAAll types except:In section GJ ("Textile wastes"):>TABLE>GHANAAll typesGRENADAAll types except:In section GK ("Rubber wastes"):>TABLE>GUYANAAll typesKIRIBATIAll typesKUWAITAll types except:In section GH ("Solid plastic wastes"):>TABLE>LEBANONAll types except:In section GJ ("Textile wastes"):>TABLE>MALAWIAll types excepts:1. All types in section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form").2. All types in section GE ("Glass waste in non-dispersible form").3. All types in section GI ("Paper, paperboard and paper product wastes").4. In section GJ ("Textile wastes"):>TABLE>MALDIVESAll typesMALI1. In section GA ("Metal and metal-alloy wastes in metallic, non dispersible(3) form")All types of waste and scrap of non-ferrous metals and their alloys.2. All types in section GE ("Glass waste in non-dispersible form").3. All types in section GF ("Ceramic wastes in non-dispersible form")4. All types in section GH ("Solid plastic wastes")5. All types in section GN ("Wastes arising from tanning and fellmongery operations and leather use")MOLDOVAAll typesMONGOLIAAll typesMYANMARAll typesNICRAGUAAll typesNIGERAll types except:1. In section GJ ("Textile wastes")>TABLE>2. In section GK ("Rubber wastes")>TABLE>NIGERIAAll types except:All types in section GH ("Solid plastic wastes")PAKISTAN1. In section GK ("Rubber wastes"):>TABLE>2. In section GM ("Wastes arising from agro-food industries"):>TABLE>3. In section GN ("Wastes arising from tanning and fellmongery operations and leather use"):>TABLE>PAPUA NEW GUINEAAll typesPARAGUAYAll types except:1. All types included in section GI ("Paper, paperboard and paper product wastes")2. In section GJ ("Textile wastes"):>TABLE>3. In section GL ("Untreated cork and wood wastes"):>TABLE>PERUAll typesSÃ O TOME AND PRINCIPEAll types except:1. In section GJ ("Textile wastes"):>TABLE>2. In section GK ("Rubber wastes"):>TABLE>SAUDIA ARABIAAll typesSENEGALAll typesSEYCHELLESAll typesSINGAPOREAll types except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form"):(a) The following waste and scrap of precious metals and their alloys:>TABLE>N.B.:Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams(b) the following ferrous waste and scrap of iron or steel:>TABLE>(c) the following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals"):>TABLE>3. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form"):>TABLE>4. In section GH ("Solid plastic wastes"):>TABLE>ST. KITTS AND NEVISAll typesST LUCIAAll typesST VINCENT AND THE GRENADINESAll typesTANZANIAAll types except:In section GJ ("Textile wastes"):>TABLE>UGANDAAll types except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form")>TABLE>2. In section GJ ("Textile wastes")>TABLE>TUVALUAll typesVANUATUAll typesWESTERN SAMOAAll types(1) 'Non-dispersible'does not include any wates in the gorin of powder, siudse, dust or solid items containing encased hazrdons waste liquids.(2) 'Non-dispersible'does not include any wates in the gorin of powder, siudse, dust or solid items containing encased hazrdons waste liquids.(3) 'Non-dispersible'does not include any wates in the gorin of powder, siudse, dust or solid items containing encased hazrdons waste liquids.ANNEX BCountries and territories which have not responded to the Commission's communications on shipments for recovery of certain types of waste listed in Annex II to Council Regulation (EEC) No 259/93AFGHANISTANAll typesALGERIAAll typesANGOLAAll types except:1. All types in section GA ("Metal and metal alloy wastes in metallic, non-dispersible form").2. All types in section GE ("Glass wastes in non-dispersible form").3. All types in section GI ("Paper, paperboard and paper product wastes").4. All types in section GJ ("Textile wastes").5. All types in section GK ("Rubber wastes").ARMENIAAll typesAZERBAIJANAll typesBAHRAINAll typesBANGLADESHAll typesBRUNEIAll typesBURUNDIAll typesCAMBODIAAll typesECUADORAll typesEL SALVADORAll typesEQUATORIAL GUINEAAll typesERITREAAll typesETHIOPIAAll typesFORMER YUGOSLAV REPUBLIC OF MACEDONIAAll typesGABONAll typesGUATEMALAAll typesGUINEAAll types except:In section GJ ("Textile wastes"):>TABLE>HAITIAll typesHONDURASAll typesIVORY COASTAll typesKAZAKHSTANAll typesKYRGYSTANAll typesLAOSAll typesLESOTHOAll typesMOROCCOAll typesMOZAMBIQUEAll typesNAMIBIAAll typesNEPALAll typesOMANAll typesPANAMAAll typesQATARAll typesRUSSIAN FEDERATIONAll types except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form"):(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals"):>TABLE>3. In section GC ("Other wastes containing metals"):>TABLE>4. In section GD ("Waste from mining operations: these wastes to be in non-dispersible form"):>TABLE>5. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic metals"):>TABLE>6. All types included in section GH ("Solid plastic wastes").7. In section GJ ("Textile wastes"):>TABLE>8. All types included in section GK ("Rubber wastes").9. In section GM ("Wastes arising from agro-food industries"):>TABLE>10. In section GN ("Wastes arising from tanning and fellmongery operations and leather use"):>TABLE>11. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials"):>TABLE>SOLOMON ISLANDSAll typesSUDANAll typesSWAZILANDAll typesSYRIAAll typesTAJIKISTANAll typesTONGAAll typesTUNISIAAll types in Annex II except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form"):(a) The following ferrous waste and scrap of iron and steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals"):>TABLE>3. All types in section GH ("Solid plastic wastes").4. All types in section GI ("Paper, paperboard and paper product wastes").5. In section GJ ("Textile wastes"):>TABLE>6. All types in section GK ("Rubber wastes").7. In section GM ("Wastes arising from agro-food industries"):>TABLE>8. In section GN ("Wastes arising from tanning and fellmongery operations and leather use")>TABLE>TURKMENISTANAll typesUZBEKISTANAll typesVATICAN CITYAll typesVENEZUELAAll typesVIETNAMAll typesYEMENAll typesZIMBABWEAll types